Exhibit 10.49

 



EXECTUVIE ENGAGEMENT AGREEMENT

 

Employment Agreement dated as of the Jan 24, 2018, between Ourgame International
Holdings Limited having an office at 17/F, Tower B Fairmount, No, 1 Building,
#33 Community Guangshun, North Street, Chaoyang District, Beijing, PRC (the
"Company"), and Adam J. Pliska (the "Employee").

 

The Company offers, and the Employee accepts, employment upon the following
terms and conditions:

 

1. Initial Duties and Title

 

·Employee's title will be: CEO & President — World Poker Tour and his duties
generally will consist of the management and supervision of the business efforts
related to the World Poker Tour, it's P&L and its products and personnel,

 

·Legal Counsel: providing counseling and advisement to the Company and the World
Poker Tour and its affiliates;

 

·Media Consultant: Providing general media consulting to all Ourgame entities as
requested in addition to employment and other services related to WPT,

 



·Board Member: Providing various standard board duties in affiliates of the
Company as requested and appointed by the CE0 of the Company.       For each of
these duties, Employee shall report solely to Frank Ng and/or Eric Yang (as
designated by the Company) or any subsequent CEO and/or Chairman of the Company.
There will be no diminution of such titles unless mutually agreed by the
parties.

 



2. Term       Except for and subject to the terms herein (e.g,, the guaranteed 3
year Lock Up and Guaranteed Period), this Agreement shall be at-will employment,
This agreement will be effective immediately upon the signing by both parties.
The term shall be for an initial four (4) year guaranteed period. It shall be a
rolling term thereafter unless or until terminated by either party.

 

 



3. Compensation and Benefits    



·The total remuneration shall not be less than Four Hundred Thousand Dollars
($400,000) per annum of cash proceeds (not including any stock pursuant to this
agreement) (the "Minimum Annual Rate"). The Employee shall be entitled to
participate in annual salary review but shall only be entitled to standard cost
of living raises unless otherwise agreed by the parties. The Minimum Annual Rate
shall be comprised of: Three-Hundred And Fifteen Thousand Dollars ($315,000) in
employee compensation and Eighty-Five Thousand Dollars ($85,000) in consultancy
and board compensation unless otherwise agreed by the parties, consultancy and
board compensation to be paid in advance for every 6 months period.

 

 

 

 



 1 

 

 



·Employee shall be entitled to earn up to Forty Percent (40%) of the value of
your basic salary for on-target business EBITDA performance objectives
as-defined by the CEO and a maximum of 60%.of basic salary for exceeding
specific targets in the form of cash bonus for all work performed over an annual
period. Rules for cash incentives in excess of on target performance shall be
set in advance and communicated to Employee but shall determined solely by the
CEO of the Company.      ·In addition to the previously granted options granted
under the Share Option Scheme 1,500,000 shares, Employee shall be entitled to
participate in any annual stock grant program of the Company at a level
commensurate for his title and subject to Company established performance
standards ("Subsequent Grants")      ·Upon the anticipation of a spin off of the
company which includes the World Poker Tour and/or related major assets, the
Company shall, in good faith, offer Employee an incremental and substantial
option grant, commensurate with his title and position, sufficiently before such
spinoff transaction or IPO so that Employee's grant would price pre
-transaction.

 

4. Other Employment Benefits and Arrangements       *General and standard
benefits of the WPT management and personnel (health, 401K, life insurance,
etc).   *Employee may stay in a hotel In Los Angeles 1 to 2 nights per month for
purpose of working with the Los Angeles office or meetings.   *Business Class
for flights over multiple hours.   *A sabbatical incentive where WPT shall pay
for expense for one (1) week during the term. Employee shall remain available at
that time.   *Employee shall have indemnity for all actions related to the
services acting in his capacity of the titles -listed above.   *Legal license
and continuing Education paid (estimated at less than $1000 per year).  
*Employee shall be entitled to live at any location he wishes provided that the
CEO of the Company agrees that such arrangement would not materially affect the
operation of the Company.

 



5. Termination       This Agreement and the employment of the Ernployee
herounder shall or may be terminated for any of the following reasons:

 

  (a)





This agreement shall be guaranteed for a period of Four (4) years ("Lock Up &
Guaranteed Period"), Company agrees to all provisions in this agreement and
Employee agrees to provide work for the Company in a full time capacity.

        (b) After the Lock Up & Guaranteed Period, except for termination
pursuant to section 5 (c), the Company may terminate the employee for any reason
provided it provides Employee the following: A Severance Payment equal to twelve
(12) months' salary (including compensation and consultancy fees), and all
applicable benefits (including health insurance and vacation) paid by the
Company to the Employee within seven (7) days of the date of termination,
provided that health benefits may be paid in the standard course. Under no
circumstances shall the Employee be required to mitigate loss in regard to
payment of Severance under this Agreement or any other form of termination for
which Employee is due remuneration under this agreement.

 

 

 

 



 2 

 

 

  (c) By the Company at any time immediately for cause by written notice to the
Employee specifying the nature of the cause intentional, willful conduct related
to the company for "cause" shall include fraud, misappropriation, .dishonesty,
stealing and/or embezzlement. Employee may also be terminated for cause for a
willful, sustained, serious and material disregard for the orders of the CEO
after proper notice and reasonable attempts to resolve the matter.         (d)
Upon any termination by the Company without any cause as listed in section 5
(c), any remaining shares of the Employee's Initial Grant shall immediately
accelerate and vest for the Subsequent Grant and any remaining- shares of the
Employee's subsequent grant shall immediately accelerate and vest for any
partial year period, by way of new options or other substitute with same value
granted to the Employee, due to limitations of the provisions of the Company's
approved share option scheme,.(e.g., if the Subsequent Grant would have vested
in the 12th month but Employee is terminated in the 11th month, then Employee
would full year would best but options that would have vested after the twelve
months would not). For avoidance of doubt this section shall be subject to and
in no way alter and impact the Award Letter signed for the Employee on January
18, 2018.

 

6. Non-Disclosure of Confidential Information; Non-Competition

 



  (a) The Employee acknowledges that it is the policy of the Company to keep
secret and confidential all valuable and unique information heretofore or
hereafter acquired, developed, or used by the Company or its subsidiaries or
affiliates which relates to the business, operations, employees, suppliers, or
customers of the Company or of the Company's parent corporation, or any of the
respective subsidiaries or affiliates of the Company (including; without
limitation, information relating to pricing, profit margins, the identity of
customers, and service commitments of the Company or of the Company's parent
corporation, and their subsidiaries and affiliates.) (All such information is
hereinafter referred to as "Confidential Information.") in consideration of the
Employee's employment with the Company, the Employee agrees that he shall never
(either during or subsequent to the term of this Agreement) directly or
indirectly use, publish, disseminate or otherwise disclose any confidential
information obtained during his employment without the prior written consent of
the Board of Directors of the Company: During his employment with the Company,
the Employee shall exercise all due and diligent precautions to protect the
integrity of the business plans, customer lists, statistical data and
compilations, agreements, contracts, manuals or other documents of the Company
and its subsidiaries and affiliates (including, without limitation, the
Company's parent corporation) embodying any Confidential Information and, upon
termination of employment, the Employee shall deliver to the Company all such
documents (and copies thereof) which are in the possession of or under the
control of the Employee. The Employee agrees that the provisions of this Section
6 are reasonably necessary to protect the proprietary rights of the Company, the
Company's parent corporation and their subsidiaries and affiliates with respect
to Confidential Information and their trade secrets, goodwill and reputation.
The provisions of this Paragraph 6 shall survive the termination of this
Agreement

 

 

 

 



 3 

 

 



  (b) During his term with the Company (including any period during which the
Employee is receiving salary pursuant to Paragraph (a) of Section 5), the
Employee shall not, in any way, directly or indirectly, as an employee, partner,
officer,director, representative; consultant, agent or stockholder of any
corporation, partnership, proprietorship or other form of business entity which
is engaged in the Company's business: (i) become employed in any activity
similar to or competitive with the business or activities of the Company or the
Company's parent corporation, provided that legal services, investment services
and non-poker related television shall not be deemed competitive if not engaged
on a full time basis (ii) seek to persuade any director, officer, employee,
agent or independent contractor of the Company of the Company's parent
corporation, to discontinue that individual’s status or employment with the
Company; (iii) hire or retain any such person who is at such time or was
associated with the Company or the Company's parent corporation within one (1)
year prior to the cessation of the employment of the Employee hereunder; or (iv)
solicit (or cause or authorize), directly or indirectly, to be solicited, for or
on behalf of himself or any third party, any business from others who are then
or were at any time within one (1) year prior to the cessation of his employment
hereunder . except for his long-time assistant if he so choices.

 



7. Taxes       All amounts paid to or for the benefits of the Employee pursuant
to this Agreement shall be subject to all applicable withholding taxes.

 



8. Notices       Any notice to be given under this Agreement to either the
Company or the Employee shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, to the address set forth above or
to such other address as either the Company or the Employee may specify by
written notice to the other party.

 



9. Severability       In the event anyone or more provisions of this Agreement.
is held to be invalid or unenforceable, such illegality or unenforceability
shall not affect the validity or enforceability of the other provisions hereof
and such other provisions shall remain in full force and effect unaffected by
such invalidity or unenforceability,

 

10. Entire Agreement Amendment & Miscellaneous       This Agreement contains the
entire understanding between the Company and the Employee with respect to the
employment of the Employee and supersedes all prior negotiations and
understandings between the Company and/or the Company's parent corporation, and
the Employee with respect to the employment of the Employee by the Company. This
Agreement may not be amended or modified except by written instrument signed by
both the President of the Company and the Employee, This employment offer is
subject to the successful acquisition of the World Poker Tour by the Company.
For purposes of simplicity; the term "Employee!' is used for both employment
service and consulting services. Company and Employee have elected not to
negotiate through or by review of outside counsel, however, in the event that
the Company changes its mind and seeks outside counsel review, Company shall
reimburse Employee for outside counsel review for a similarly positioned legal
firm.

 

 

 

 



 4 

 

 



l I. Governing Law       This Agreement shall be construed and governed in
accordance with the laws of the State of California. Considering Company has a
major presence in the State and Employee currently resides in the state, the
venue shall be in Orange County or Los Angeles, California.

 

 

 

 

  COMPANY:           By:           Its:           EMPLOYEE:              



 

 

 

 5 

